DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            ERNEST VICTOR,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-615

                               [June 21, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael I. Rothschild,
Judge; L.T. Case No. 11-016416 CF10A.

   Ernest Victor, Crawfordville, pro se.

   No appearance required by appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.